Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 38, 54, and 85 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 18th, 2022.
Applicant’s election without traverse of Group I (claims 1-3, 5, 11, 14, 17-25, 30-32, and 66-67) in the reply filed on May 18th, 2022, is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “said enhancement of the biological property is equal to or greater than 100%”, but the claim provides multiple biological properties without any particular method of measuring the enhanced biological property. For example, if cell adhesion activity is selected, it is not clear if cell adhesion would be measured by the percentage of cells adhered when placed on the claimed material, the percentage of cells which remain adhered on the claimed material when it is subjected to a particular force, or an adhesion strength of the adhered cells. It is also unclear if such properties hold for all cells/bacteria/micro-organisms, or a select group. Therefore, the scope of the claim is unclear. In the interest of compact prosecution, the claim will be viewed broadly, as any conceivable measurement of activity being considered, such that the claim barely limits the scope of the invention.
Claim 11 recites an “increased hemocompatibility of greater than or equal to 50%”, but it is not clear how hemocompatibility is being measured, or what the increased hemocompatibility is being measured with respect to. The claim could be interpreted as measuring a given percentage of lysed red blood cells. Alternatively, the claim could be directed to a percentage of red blood cells which adhere or do not adhere to the material. In the interest of compact prosecution, the claim will be interpreted broadly, as referring to any conceivable measurement method and any conceivable property of red blood cells with respect to the claimed material, compared to any material known in the art.
Claim 25 recites “wherein the nanoparticles have a diameter of between about 10 and 50 nm and/or between 250-500 nm”. The nanoparticles cannot have a diameter of between about 10 and 50 nm and between 250-500 nm simultaneously. In the interest of compact prosecution, the claim will be interpreted as specifying nanoparticles having a diameter of between about 10 and 50 nm or between 250-500 nm.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 11, 14, 17-19, 25, and 66-67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slepička et al (Poly-L-lactic acid modified by etching and grafting with gold nanoparticles).
With regards to claim 1, Slepička discloses a biomaterial comprising a poly-L-lactic acid (PLLA) substrate (i.e., polymer substrate) having a surface to which gold nanoparticles are grafted (i.e., a plurality of metal nanoparticles are disposed on a surface thereof), the biomaterial being depicted as having a plurality of nanoscale domains formed by the gold nanoparticles and polymer substrate, the nanoscale domains having a surface roughness and morphology which provides biocompatibility (i.e., a surface geometry providing a selected function) (Slepička: Fig. 5; abstract; “Polymer grafting”, first paragraph). Alternatively, the individual gold nanoparticles themselves can be considered to define individual nanoscale domain (Slepička: abstract; “Polymer grafting”, first paragraph). Based on Figure 5 of Slepička (referencing “BFD/Au”, specifically), it is clear there exist peaks and valleys which have at least one lateral spatial dimension selected over the range of 10 nm to 1 micron and a vertical spatial dimension less than 200 nm (Slepička: Fig. 5). It is noted that the exact boundaries of what constitutes a “nanodomain” is rather broad, and technically, multiple peaks or valleys can be considered a nanodomain (i.e., a nanodomain can be considered an arbitrary region, and as such, it can be drawn in any particular shape and encompass any arbitrary peaks or valleys such that the claim is met) (Slepička: Fig. 5). Alternatively, the nanoparticles themselves have a diameter of 15 nm (i.e., implies a vertical spatial dimension and a lateral dimension each of 15 nm, which is within the claimed ranges) (Slepička: “Polymer grafting”, first paragraph).
With regards to claim 2, Slepička discloses a biomaterial comprising a poly-L-lactic acid (PLLA) substrate (i.e., polymer substrate) having a surface to which gold nanoparticles are grafted (i.e., a plurality of metal nanoparticles are disposed on a surface thereof), the biomaterial being depicted as having a plurality of nanoscale domains formed by the gold nanoparticles and polymer substrate, the nanoscale domains having a surface roughness and morphology which provides biocompatibility (i.e., a surface geometry providing a selected function) (Slepička: Fig. 5; abstract; “Polymer grafting”, first paragraph). Alternatively, the individual gold nanoparticles themselves can be considered to define individual nanoscale domain (Slepička: abstract; “Polymer grafting”, first paragraph). The creation of the nanoscale domains includes the step of exposing a surface of the PLLA substrate to a modified Ar plasma for 240 s at the discharge powers of 5 and 10 W (i.e., the nanoscale domains are generated by exposing said surface to a directed energetic particle beam characterized by three beam properties, including the particle type, duration, and discharge powers) (Slepička: “Polymer grafting”, second paragraph). Alternatively, the claimed process step constitutes product-by-process language. Such language does not limit product claims to the material performance of the recited steps, but rather, only the structures implied. See MPEP 2113. In the present case, there is nothing within the current record indicating that the claimed process step provides an unobvious structural feature.
With regards to claim 3, the polymer is PLLA (i.e., a synthetic polymer) (see above discussion).
With regards to claim 5, the surface geometry further has the selected function of improved surface free energy (Slepička: “Measurement techniques”, “Contact angle and surface free energy”, first paragraph; “Results and discussion”, “Surface energy measurement”, first paragraph).
With regards to claim 11, the surface energy of the material increases from 31.9 up to 75 mJ/m2 due to treatment, and since surface energy is a measure of adhesion (which is implicated in hemocompatibility), there is a 135% increase (i.e., 100 x [75-31.9]/31.9 = 135) in hemocompatibility, at least as measured by surface free energy. In the interest of compact prosecution, it is noted that the structure of Slepička is substantially identical to that of the claimed invention (see above discussion). A material’s structure and its properties are inseparable. See MPEP 2112. Therefore, the structure of Slepička must inherently possess the claimed hemocompatibility.
With regards to claim 14, Slepička depicts the composition as having a surface geometry of a spatial distribution of relief features which have a particular composition formed from PLLA and gold nanoparticles (Slepička: Fig. 5). 
With regards to claim 17, the nanoscale domains are depicted as having structures commensurate with the terms “nanopillars”, “nanowalls”, and “nanoripples”, the structures having the dimensions as described above (Slepička: see above discussion). As the locations of the nanodomains is arbitrarily selected, they may be selected such that they are separated from one another by a distance of, for example, 50 nm (Slepička: Fig. 5). Alternatively, the nanoscale domains can be considered nanoripples formed by gold nanoparticles, the gold nanoparticles having lateral and vertical dimensions of 15 nm, the gold nanoparticles being spread across the surface of the biomaterial such that there exists at least two gold particles having a separation distance of, for example, 50 nm (Slepička: Fig. 5).
With regards to claim 18, the nanoripples are depicted as vertically-inclined (i.e., inclined towards a direction oriented along a selected axis relative to the surface, in this case a vertical axis) (Slepička: Fig. 5). It is noted that the claim is rather broad, as it can be any axis made with respect to the surface, and the inclination need only be towards a direction, and not along a direction.
With regards to claim 19, the metal nanoparticles comprise gold nanoparticles (see above discussion).
With regards to claim 25, the peak structures of Slepička correspond to nanoripples (Slepička: Fig. 5). The nanoripples include vertical dimensions in the claimed range of between 50 nm to about 200 nm and peak to peak spatial dimensions within he claimed range of about 100 nm to 300 nm based on Figure 5 of Slepička (Slepička: Fig. 5). The biomaterial further includes gold nanoparticles with a diameter of 15 nm (see above discussion). These dimensions include a lengthwise dimension which is selected over the length of 10 microns (Slepička: Fig. 5).
With regards to claim 66, Slepička discloses a biomaterial comprising a poly-L-lactic acid (PLLA) substrate (i.e., polymer substrate) having a surface to which gold nanoparticles are grafted (i.e., a plurality of metal nanoparticles are disposed on a surface thereof), the biomaterial being depicted as having a plurality of nanoscale domains formed by the gold nanoparticles and polymer substrate, the nanoscale domains having a surface roughness and morphology which provides biocompatibility (i.e., a surface geometry providing a selected function) (Slepička: Fig. 5; abstract; “Polymer grafting”, first paragraph). Alternatively, the individual gold nanoparticles themselves can be considered to define individual nanoscale domain (Slepička: abstract; “Polymer grafting”, first paragraph). Based on Figure 5 of Slepička (referencing “BFD/Au”, specifically), it is clear there exist peaks and valleys which have at least one lateral spatial dimension selected over the range of 10 nm to 1 micron and a vertical spatial dimension less than 200 nm (Slepička: Fig. 5). It is noted that the exact boundaries of what constitutes a “nanodomain” is rather broad, and technically, multiple peaks or valleys can be considered a nanodomain (i.e., a nanodomain can be considered an arbitrary region, and as such, it can be drawn in any particular shape and encompass any arbitrary peaks or valleys such that the claim is met) (Slepička: Fig. 5). Alternatively, the nanoparticles themselves have a diameter of 15 nm (i.e., implies a vertical spatial dimension and a lateral dimension each of 15 nm, which is within the claimed ranges) (Slepička: “Polymer grafting”, first paragraph).
With regards to claim 67, Slepička discloses a biomaterial comprising a poly-L-lactic acid (PLLA) substrate (i.e., polymer substrate) having a surface to which gold nanoparticles are grafted (i.e., a plurality of metal nanoparticles are disposed on a surface thereof), the biomaterial being depicted as having a plurality of nanoscale domains formed by the gold nanoparticles and polymer substrate, the nanoscale domains having a surface roughness and morphology which provides biocompatibility (i.e., a surface geometry providing a selected function) (Slepička: Fig. 5; abstract; “Polymer grafting”, first paragraph). Alternatively, the individual gold nanoparticles themselves can be considered to define individual nanoscale domain (Slepička: abstract; “Polymer grafting”, first paragraph). The creation of the nanoscale domains includes the step of exposing a surface of the PLLA substrate to a modified Ar plasma for 240 s at the discharge powers of 5 and 10 W (i.e., the nanoscale domains are generated by exposing said surface to a directed energetic particle beam characterized by three beam properties, including the particle type, duration, and discharge powers) (Slepička: “Polymer grafting”, second paragraph). Alternatively, the claimed process step constitutes product-by-process language. Such language does not limit product claims to the material performance of the recited steps, but rather, only the structures implied. See MPEP 2113. In the present case, there is nothing within the current record indicating that the claimed process step provides an unobvious structural feature.











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Slepička et al as applied to claim 17 above, and further in view of Pourreza et al (Green in-situ synthesized silver nanoparticles embedded in bacterial cellulose nanopaper as a bionanocomposite plasmonic sensor).
With regards to claim 20, Slepička discloses a biomaterial as applied to claim 17 above. Although the biomaterial of Slepička is formed from a polymer, Slepička does not specifically disclose a polysaccharide selected from the group consisting of a bacterial nanocellulose, nanocellulose, and a cellulose derivative, a chitin, a dextran, a chitosan, or combinations thereof, or a synthetic polymer selected from the group consisting of a polyolefin, a silicone, a polyacrylate or polymethacrylate, a polyester, a polyether, a polyamide, or a polyurethane.
Pourreza is directed to a bacterial cellulose nanopaper having silver nanoparticles provided thereon (Pourreza: abstract; “Introduction”, last paragraph). Pourreza cites significant background references which discuss the development and use of nanofiber papers formed from bacterial synthesis (i.e., bacterial cellulose nanopaper is quite well-known in the art) (Pourreza: Introduction, first two paragraphs). Specifically, bacterial cellulose nanopaper is known in the art for its higher mechanical properties, high transparency, high oxygen barrier quality, and low coefficients of thermal expansion, and it has found “numerous applications in biomedicine [and] biomaterials engineering” (Pourreza: Introduction, first two paragraphs). Slepička and Pourreza are analogous art in that they are related to the same field of endeavor of biomaterials comprising biodegreadable substrates with noble metal nanoparticles applied thereon, selected specifically for biocompatibility. Pourreza is reasonable pertinent to the problem faced by the claimed invention as it uses the same material (i.e., bacterial cellulose) to achieve the same goals (i.e., improved biocompatibility). A person of ordinary skill in the art would have found it obvious to have selected the bacterial cellulose of Pourreza for the substrate material in the structure of Slepička as such material is well known in the art and provides improved mechanical properties, transparency, oxygen barrier, and thermal expansion (Pourreza: Introduction, first two paragraphs).
With regards to claim 21, Slepička depicts the nanoscale domains as nanopillars, the material of the substrate comprises bacterial nanocellulose, and the nanoparticles are gold nanoparticles (see above discussion). The selected function includes enhanced surface free energy with respect to water (i.e., hydrophilicity) (Slepička: “Measurement techniques”, “Contact angle and surface free energy”, first paragraph; “Results and discussion”, “Surface energy measurement”, first paragraph).
With regards to claim 22, based on Figure 5 of Slepička (referencing “BFD/Au”, specifically), it is clear there exist peaks and valleys which have at least one lateral spatial dimension selected over the range of 10 nm to 1 micron and a vertical spatial dimension less than 200 nm (Slepička: Fig. 5). It is noted that the exact boundaries of what constitutes a “nanodomain” is rather broad, and technically, multiple peaks or valleys can be considered a nanodomain (i.e., a nanodomain can be considered an arbitrary region, and as such, it can be drawn in any particular shape and encompass any arbitrary peaks or valleys such that the claim is met) (Slepička: Fig. 5). As the locations of the nanodomains is arbitrarily selected, they may be selected such that they are separated from one another by a distance of, for example, 50 nm (Slepička: Fig. 5). Slepička further discloses the nanoparticles as having a size of 15 nm (Slepička: “Polymer grafting”, first paragraph).
With regards to claim 23, the nanoparticles in the prior art structure are gold nanoparticles (see above discussion). Furthermore, a person of ordinary skill in the art would have found it obvious to have included a bacterial cellulose nanopaper (i.e., porous structure comprising bacterial nanocellulose) in the nanodomains of Slepička in order to provide improved mechanical properties, transparency, oxygen barrier, and thermal expansion (Pourreza: Introduction, first two paragraphs).
With regards to claim 24, Slepička further discloses the nanoparticles as having a size of 15 nm (Slepička: “Polymer grafting”, first paragraph). Pourrea depicts FE-SEM images of its nanopaper which includes pores, some of which have dimensions of about 25 nm (i.e., vertical dimensions) and others which have dimensions of 100 nm(i.e., lateral dimensions) (Pourrea: Fig. 2). It is noted that “lateral” and “vertical” are terms which describe orientation, and are therefore do not necessarily limit the location or direction of measurement of the claimed dimensions. To this end, the present specification provides no definition of “lateral dimensions” or “vertical dimensions”, and the claim does not specify what specific feature in a porous structure is specified (i.e., the dimensions could be of pores, fibers, non-porous spaces, or collections thereof). The recitation in the claim is such that the same feature need not even have both the claimed lateral and vertical dimensions. A person of ordinary skill in the art would have found it obvious to have included the bacterial cellulose nanopaper of Pourrea and its resulting porous structure in order to provide improved mechanical properties, transparency, oxygen barrier, and thermal expansion (Pourreza: Introduction, first two paragraphs).

Claims 20 and 30-32 rejected under 35 U.S.C. 103 as being unpatentable over Slepička et al as applied to claim 17 above, and further in view of Ha et al (WO2016153155A1). Ha is interpreted from an accompanying English machine translation, which has been placed in the Application File.
With regards to claim 20, Slepička discloses a biomaterial as applied to claim 17 above. Although the biomaterial of Slepička is formed from a polymer, Slepička does not specifically disclose a polysaccharide selected from the group consisting of a bacterial nanocellulose, nanocellulose, and a cellulose derivative, a chitin, a dextran, a chitosan, or combinations thereof, or a synthetic polymer selected from the group consisting of a polyolefin, a silicone, a polyacrylate or polymethacrylate, a polyester, a polyether, a polyamide, or a polyurethane.
Ha is directed to a biomimetic-based sensor formed from PDMS (i.e., a type of silicone) micropillar-array substrates and zinc oxide nanowires (Ha – Translation: abstract; claims 1, 6, and 8). The sensor of Ha uses biostimulation to accomplish its sensing (i.e., the sensor of Ha is considered to be a biosensor) (Ha – Translation: Description, second paragraph). The selection of PDMS micropillars provides improved strain-induced contact area change and thus improved overall performance (i.e., improved sensing performance) (Ha – Translation: page 3, second-to-last paragraph, “Thus, the dimension…”). Slepička and Ha are analogous art in that they are directed to biomaterials used as sensors for biological materials. A person of ordinary skill in the art would have found it obvious to have included the PDMS micropillars of Ha in the structure of Slepička in order to provide improved sensing performance. 
With regards to claim 30, the nanoscale domains comprise nanoripples (see above discussion). A person of ordinary skill in the art would have found it obvious to have selected PDMS as the polymer and zinc oxide nanoparticles as the metal nanoparticle in order to provide improved sensing performance (see above discussion). With regards to the claimed enhanced hydrophilicity, Slepička and Ha include each of the structural features necessary for this function according to the present claim and specification (i.e., PDMS and zinc oxide nanoparticles). Therefore, it is not seen how the structure of Slepička and Ha would not inherently posses the claimed enhanced hydrophilicity.
With regards to claim 31, the nanoripples include vertical dimensions in the claimed range of between 50 nm to about 200 nm and peak to peak spatial dimensions within he claimed range of about 100 nm to 300 nm based on Figure 5 of Slepička (Slepička: Fig. 5). The biomaterial further includes gold nanoparticles with a diameter of 15 nm (see above discussion). These dimensions include a lengthwise dimension which is selected over the length of 10 microns (Slepička: Fig. 5).
With regards to claim 32, the polymer composition comprises a component of a sensor (see above discussion).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783